Citation Nr: 1529044	
Decision Date: 07/07/15    Archive Date: 07/15/15

DOCKET NO.  11-02 474 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, Kansas



THE ISSUE

Entitlement to a rating higher than 60 percent for asthma.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. S. Willie, Counsel



INTRODUCTION

The Veteran served on active duty from July 1982 to March 1988 and from
February 2003 to April 2004.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a
rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in
Wichita, Kansas.

This case was remanded for further development in June 2014.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

Asthma is not manifested by FEV-1 of less than 40 percent predicted value, or; FEV-1/FVC of less than 40 percent, or; more than one attack per week with episodes of respiratory failure, or; the requirement of daily use of systemic (oral or parenteral) high dose corticosteroids or immunosuppressive medications.


CONCLUSION OF LAW

The criteria for the assignment of a rating higher than 60 percent disabling for asthma have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4 .16, 4.96, 4.97 Diagnostic Code 6602 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to notify and assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met with regard to the issue decided herein.  There is no issue as to providing an appropriate application or the completeness of the application.  By correspondence dated in December 2009, VA advised the Veteran of the information and evidence needed to substantiate a claim.  The letters provided notice of what part of that evidence is to be provided by the claimant, and what part VA will attempt to obtain.  The Veteran was also provided information regarding the assignment of disability ratings and effective dates.  

VA has also satisfied its duty to assist.  The claims folder contains service treatment records, VA medical records and VA examinations.  No additional pertinent records are shown to be available, and the appellant does not argue otherwise.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim.  No further assistance to the Veteran with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2) ; 38 C.F.R. § 3.159(d).  Accordingly, the Board will address the merits of the claim.

Analysis 

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In Fenderson v. West, 12 Vet. App. 119 (1999), the United States Court of Appeals for Veterans Claims (Court) held that evidence to be considered in the appeal concerning an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  The Court also discussed the concept of the 'staging' of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126-127; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran appeals the denial of rating higher than 60 percent for asthma.  His disability is rated under Diagnostic Code 6602.  Under Diagnostic Code 6602, a 60 percent evaluation is warranted with an FEV-1 of 40 to 55 percent of predicted value; or FEV-1/FVC of 40 to 55 percent of predicted value, or; at least monthly visits to a physician for required care of exacerbations, or; intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids.  A 100 percent rating is warranted for FEV-1 of less than 40 percent predicted value, or; FEV-1/FVC of less than 40 percent, or; more than one attack per week with episodes of respiratory failure, or; the requirement of daily use of systemic (oral or parenteral) high dose corticosteroids or immunosuppressive medications. See 38 C.F.R. § 4.97, Diagnostic Code 6602.

38 C.F.R. § 4.96 regarding special provisions for evaluation of respiratory conditions, provides that when evaluating based on PFTs, use post-bronchodilator results for disability evaluation purposes in applying the evaluation criteria in the rating schedule, unless post-bronchodilator results were poorer than the pre-bronchodilator results.  In those cases, use the prebronchodilator results for rating purposes.

Based the evidence of record, the Board finds against the claim.  In this regard, the evidence is devoid of showing of FEV-1 of less than 40 percent predicted value, or; FEV-1/FVC of less than 40 percent.  Rather, the January 2010 VA examination disclosed pre-bronchodilator FEV-1 results of 49 percent predicted and FEV-1/FVC results of 81 percent, and post-bronchodilator FEV-1 results of 66 percent predicted.  Examination in August 2014 revealed pre-bronchodilator FEV-1 results of 69 percent predicted and FEV-1/FVC results of 93 percent, and post-bronchodilator FEV-1 results of 85 percent predicted and FEV-1/FVC results of 101 percent.  The April 2015 VA examination disclosed pre-bronchodilator FEV-1 results of 57 percent predicted and FEV-1/FVC results of 77 percent, and post-bronchodilator FEV-1 results of 57 percent predicted.  The above results are against a showing of FEV-1 of less than 40 percent predicted value or FEV-1/FVC of less than 40 percent.

While the evidence shows that the Veteran has asthma attacks, attacks of respiratory failure are not shown by the record.  When evaluated in April 2015, the VA examiner specifically noted that the Veteran did not have any asthma attacks with episodes of respiratory failure in the past 12 months.  The requirement of daily use of systemic high dose corticosteroids or immunosuppressive medications is also not shown by the record.  To that end, the April 2015 VA examiner also expressed that the Veteran requires intermittent courses or bursts of systemic (oral or parenteral) corticosteroids (4 or more in the past 12 months).  

The Board finds that the Veteran has presented competent and credible testimony regarding the nature and extent of his disability to include his reports of breathing problems.  The Veteran is competent to report his symptoms and has presented credible testimony.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Neither the lay nor medical evidence, however, reflects the criteria needed for the next higher rating.  The Board finds that the most probative evidence consists of those examination reports prepared by trained medical professionals and such evidence demonstrates that the currently assigned rating is appropriate.

As to whether this case should be referred for an extraschedular rating, such consideration requires a three-step inquiry, each of which must be met to justify a referral.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the scheduler rating criteria adequately contemplate the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned scheduler evaluation is, therefore, adequate, and no referral is required.  

The Veteran reports his asthma cause shortness of breath and other functional limitations.  The Board notes, however, that the manifestations of his disability to include shortness of breath and other functional limitations on appeal are clearly contemplated by the scheduler criteria.  The Veteran has not described, and the evidence does not show, any additional, unusual symptomatology for the disability on appeal that is not already contemplated by the scheduler rating criteria.  There is no reason to believe that the average industrial impairment from the disability would be in excess of that contemplated by the scheduler criteria.  Therefore, referral of the case for extra-scheduler consideration is not in order.

An inferred claim for a total disability rating based on individual unemployability under Rice v. Shinseki, 22 Vet. App. 447 (2009) also has been considered.  The April 2015 VA examiner expressed that the Veteran's asthma impacted his ability to work in that he lives in fear that he will have an asthma attack at work.  The Veteran reported, however, that he has had several asthma attacks that have required him to leave work but that such has not happened within the past year due to his use of inhalers.  The objective and subjective evidence does not demonstrate that the Veteran is unemployable as a result of his disability.  Therefore, any inferred claim for a total disability evaluation based on individual unemployability due to service connected disorders is inapplicable in this case.

The Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the appellant or his representative, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991). The Board has found no section that provides a basis upon which to assign a higher disability rating for his disability.  As the preponderance of the evidence is against the claim for a higher rating, the "benefit-of-the-doubt" rule does not apply, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.



ORDER

Entitlement to a rating higher than 60 percent for asthma is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


